ELECTROCHEMICAL CELL AND ELECTROLYTE FOR SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/10/2021:
Claims 1, 3, 6, 7, 21, and 22 have been amended; claims 2, 4, 5, and 8 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(a) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 3, 6-7, 9-16, and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 and 18-21 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Claim 22 was rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Publication No. 2008-218387 to Ko et al. (“Ko”), as applied to claim 1, and further in view of U.S. Patent Publication No. 2016/0344063 to Chang et al. (“Chang”).
Applicant has amended claim 1 to recite only specific solvents for both the first solvent(s) and the second solvent(s), and none of these solvents is a cyclic carbonate. Therefore, the rejection has been withdrawn.
Applicant has amended claim 22 to depend from claim 1 which is now considered to be in condition for allowance. The rejection under 35 USC 103 is now withdrawn and claims 1, 3, 6-7, 9-16, and 18-22 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729